

116 HR 7544 IH: Missed Opportunities in Public Health and Biomedical Research Act of 2020
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7544IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Lewis (for himself, Ms. Kelly of Illinois, Mr. Grijalva, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to require reporting by the National Institutes of Health on requests for funding research that were not granted and had the greatest potential for improving public health, and for other purposes.1.Short titleThis Act may be cited as the Missed Opportunities in Public Health and Biomedical Research Act of 2020.2.FindingsCongress finds the following:(1)Biomedical research sponsored by the National Institutes of Health (refered to in this section as the NIH) provides numerous treatments and discoveries that improve and save lives, defend the Nation against bioterrorism and emerging pandemics, strengthen the national economy, and support the next generation of researchers in the United States. (2)While the NIH is the largest source of funding for medical research in the world, the percentage of grants awarded has fallen over the last 20 years.(3)The NIH Center for Scientific Review works with over 25,000 expert reviewers and applies the highest level of scientific and ethical standards to almost 50,000 competitive grant applications every year.(4)The NIH’s peer review process is a time-tested and proven method of identifying the most promising biomedical research proposals.3.Annual reporting by NIH on missed opportunitiesThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended by inserting after section 403D of such Act (42 U.S.C. 283a–3) the following:403E.Annual reporting on missed opportunities(a)In generalNot later than the last day of the first fiscal quarter following the end of each fiscal year, the Director of NIH shall submit a report to Congress identifying, with respect to each national research institute, each national center, and the Office of the Director of NIH—(1)the success rate of research project grant applications reviewed during such fiscal year;(2)the top two research project grant applications reviewed during such fiscal year that were not funded; and(3)if the success rate described in paragraph (1) is lower than 32 percent, the top research project grant applications that were reviewed and could have been funded to achieve a success rate of at least 32 percent.(b)Trade secrets and confidential information; researcher namesThis section does not authorize the Secretary to disclose—(1)any information that is a trade secret or confidential information subject to section 552(b)(4) of title 5, United States Code, or section 1905 of title 18, United States Code; or(2)the names of the researchers proposed to carry out research pursuant to unfunded research project grant applications described in subsection (a).(c)DefinitionsIn this section:(1)The term success rate means the percentage of research project grant applications reviewed during the respective fiscal year that received funding.(2)The term top means having the greatest potential for—(A)improving public health;(B)advancing biomedical and behavioral research; and(C)increasing fundamental knowledge about the nature and behavior of living systems, and the application of that knowledge towards enhancing health, lengthening life, and reducing illness and disability..